Citation Nr: 1129906	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a rating reduction from 60 percent to 30 percent effective December 1, 2007, for follicular atopic dermatitis was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from December 1986 to December 1991 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the disability rating from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis.


FINDINGS OF FACT

1.  In October 1998, the RO granted service connection for follicular atopic dermatitis, assigning a 10 percent rating effective November 2, 1994.

2.  In August 2002, the RO assigned a 30 percent rating for the Veteran's service-connected follicular atopic dermatitis effective May 18, 2002.

3.  In March 2004, the RO assigned a 60 percent rating for the Veteran's service-connected follicular atopic dermatitis effective June 20, 2003.

4.  In October 2007, the RO reduced the disability rating from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis.

5.  The RO improperly reduced the disability rating from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis because it did not provide him with notice of the proposed rating reduction or a 60-day period to present evidence or argument showing that the proposed rating reduction should not be implemented.

CONCLUSION OF LAW

The reduction from 60 percent to 30 percent effective December 1, 2007, for follicular atopic dermatitis was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 8878-7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to restoration of a 60 percent rating for follicular atopic dermatitis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this rating reduction claim.

The Veteran contends that the reduction from 60 percent to 30 percent effective December 1, 2007, for his service-connected follicular atopic dermatitis was improper because the medical evidence did not show any improvement in this disability.  He specifically contends that his service-connected follicular atopic dermatitis has worsened since his July 2007 VA examination (which formed the basis for the RO's rating reduction), entitling him to restoration of the 60 percent rating.

As noted above, in October 1998, the RO granted service connection for follicular atopic dermatitis, assigning a 10 percent rating effective November 2, 1994.  This decision was not appealed and became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998), currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  In August 2002, the RO assigned a 30 percent rating for the Veteran's service-connected follicular atopic dermatitis effective May 18, 2002.  This decision also was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  In March 2004, the RO assigned a 60 percent rating for the Veteran's service-connected follicular atopic dermatitis effective June 20, 2003.  This decision also was not appealed and became final.  Id.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2010).

The Board notes that 38 C.F.R. § 3.344 regarding stabilization of disability ratings is not for application, since the 60 percent rating had not been in effect for a period in excess of 5 years.  The 60 percent rating was in effect only from June 20, 2003, until the reduction effective December 1, 2007.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As relevant to this appeal, DC 7806 provides a 30 percent rating for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas of the body affected or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2010).

The Board finds that the evidence supports restoring a 60 percent rating effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis.  In this case, the RO failed to comply with the provisions of 38 C.F.R. §§ 3.103(b)(2) and 3.105(e) with respect to the challenged rating reduction currently on appeal.  The RO never provided the Veteran with notice of any proposed rating reduction for his service-connected follicular atopic dermatitis.  Instead, in the currently appealed rating decision issued in October 2007, the RO simply implemented the rating reduction from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis.  No rating decision proposing the rating reduction was issued to the Veteran and no notice was given regarding the appropriate regulatory provisions governing rating reductions, including the specific due process provisions found in 38 C.F.R. §§ 3.103(b)(2) and 3.105(e).  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2010). 

The Board observes in this regard that the RO clearly was aware of the due process requirements in rating reduction claims because it complied with 38 C.F.R. §§ 3.103(b)(2) and 3.105(e) when it proposed to reduce the Veteran's overall disability compensation based on a change in his employability status in a June 2006 rating decision that was not appealed to the Board.  Id.   The June 2006 rating decision proposed to reduce the Veteran's overall disability compensation by discontinuing his entitlement to individual unemployability and eligibility for education benefits under 38 U.S.C., chapter 35, because the Veteran had not confirmed that he remained unable to secure and follow substantially gainful employment.  The Veteran was given a period of 60 days to present evidence or argument why this proposed reduction should not be implemented and was advised of his right to request a personal hearing.  Id.  The Board also observes that, after the Veteran submitted information concerning his employability status to the RO in July 2006 which showed no change in his unemployability, the RO confirmed and continued the Veteran's overall disability compensation in an August 2006 rating decision that was not appealed to the Board.  

None of the information or notice provided to the Veteran in June 2006 concerning the proposed reduction based on discontinuing his individual unemployability benefits was provided to him in the challenged rating reduction currently on appeal which implemented a rating reduction from 60 percent to 30 percent effective December 1, 2007, for his service-connected follicular atopic dermatitis.  Nor was the Veteran given a 60-day period to present evidence or argument why this rating reduction should not be implemented.  As noted, the RO simply implemented the rating reduction and reduced the Veteran's overall disability compensation without prior notice or an opportunity for a personal hearing.  Id.  Because the RO did not comply with the relevant regulations governing rating reduction claims in this case, the rating reduction from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis is void ab initio.  

The Board also notes that the rating reduction from 60 percent to 30 percent effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis is void because the provisions of 38 C.F.R. § 3.344 were not considered by the RO.  See 38 C.F.R. § 3.344.  The Veteran was not given notice of 38 C.F.R. § 3.344 in the December 2007 statement of the case (SOC) or in supplemental statements of the case (SSOC's) issued in July 2008 and in April and August 2009.  The RO also made no findings of any actual improvement in the Veteran's service-connected follicular atopic dermatitis as opposed to finding that this disability did not meet the criteria for a 60 percent rating in December 2007 or since that date (as the RO determined in the SOC and SSOC).  See 38 C.F.R. § 3.344(c).  The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In summary, given the RO's procedural errors in implementing the challenged rating reduction in this case, the Board finds that restoration of a 60 percent rating effective December 1, 2007, for the Veteran's service-connected follicular atopic dermatitis is warranted.


ORDER

The rating reduction from 60 percent to 30 percent for follicular atopic dermatitis was not warranted, and a 60 percent rating is restored effective December 1, 2007.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


